MEMORANDUM **
Albert Widmer, a state prisoner, appeals pro se the district court’s denial of his motion for leave to amend his- 42 U.S.C. § 1983 complaint and the denial of his motion for reconsideration.1 Because final judgment has entered in the district court, we have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial of a motion for leave to amend, see Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 798 (9th Cir.1991), as well as motions for reconsideration, see Barber v. Hawaii, 42 F.3d 1185, 1198 (9th Cir.1994). We affirm.
Because a responsive pleading had been filed before Widmer filed his motion for leave to amend, the district court did not abuse its discretion by denying Widmer’s motion to amend his complaint. See Texaco, 939 F.2d at 798. The district court likewise did not abuse its discretion by denying Widmer’s motion for reconsideration. See Barber, 42 F.3d at 1198.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Because this is the only contention Widmer raises in his brief, the other claims he raised before the district court are deemed abandoned. See Williamson v. General Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.2000).